PER CURIAM.
Dwight Barmore appeals from the motion court's judgment denying his Mo. R. Crim. P. 24.035 motion after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court's denial of post-conviction relief was not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum *337setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b).